DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 1, “the rib” lacks proper antecedent basis.
Claim 10, line 8, “the first surface” lacks proper antecedent basis.
Claim 12, line 2, “the first lug” and “the second lug” lacks proper antecedent basis.
Claim 14, lines 2-3, “the second surface” lacks proper antecedent basis.

Claim 18, line 1, “the rib” lacks proper antecedent basis.
Claim 18, line 2, “the first lug” and “the second lug” lacks proper antecedent basis.
Claim 19, line 2, it is unclear how “a third surface” relates to “a third substantially cylindrical surface” recited on line 5 of claim 16.  For examination purposes, they have been considered one and the same.
Claim 19, lines 2-3, “the second surface” lacks proper antecedent basis.
Claim 19, line 4, “the tapered surface” and “the third surface” “the second surface” lacks proper antecedent basis.
Claim 20, line 1, “the second surface” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witkowski et al (US 2016/0377207).
As to claim 1 and with respect to the following annotated figure(s), Witkowski et al discloses a nut comprising: a body having a generally cylindrical shape extending along an axis from a first end to a second end, the body including a sidewall defining an outer surface of the body and a central opening around the axis, the central opening comprising: a first surface extending a first distance from the first end of the body; at least one thread formed on the first surface; a second surface adjacent the first surface and extending away from the first surface and toward the second end, the second surface being angled relative to the first surface; and a third surface proximate the second end, the third surface being disposed radially inwardly of the first surface and the second surface; and a plurality of lugs (80) extending radially outwardly from the outer surface of the body.

    PNG
    media_image1.png
    794
    656
    media_image1.png
    Greyscale


2, discloses the nut of claim 1, wherein the second surface is angled to create a smaller diameter of the central opening proximate the first end and a larger diameter of the central opening proximate the second end.  Refer to the annotated figure above.

As to claim 3, discloses the nut of claim 2, wherein the central opening further comprises an undercut between the second surface and the third surface.  Refer to the annotated figure above.

As to claim 4, discloses the nut of claim 3, wherein a transition between the second surface and the undercut is a radiused surface.  Refer to the annotated figure above.

As to claim 5, discloses the nut of claim 1, wherein the at least one thread is disposed on the first surface so as to be spaced from the second surface by a second distance less than the first distance.  Refer to the annotated figure above.

As to claim 6, discloses the nut of claim 2, wherein the first surface and the third surface are substantially cylindrical about the axis and the undercut is substantially perpendicular to the axis.  Refer to the annotated figure above.
As to claim 7, discloses the nut of claim 1, wherein a lug of the plurality of lugs includes a generally planar first strike surface and a 

As to claim 8, discloses the nut of claim 1, further comprising at least one rib disposed on the outer surface of the body and extending peripherally around the sidewall between a first lug of the plurality of lugs and a second lug of the plurality of lugs.  Refer to following annotated figure.

    PNG
    media_image2.png
    578
    671
    media_image2.png
    Greyscale

9, discloses the nut of claim 1, wherein the rib has a substantially uniform outer diameter between the first lug and the second lug.  Refer to annotated figure above.

As to claim 10 and with respect to the following annotated figure(s), Witkowski et al discloses a nut comprising: a body having a generally cylindrical shape and extending along an axis between a first end and a second end, the body defining a central opening including a threaded surface proximate the first end and a tapered surface extending between the threaded surface and the second end, a first radius at a first axial position of the tapered surface relatively closer to the first end being smaller than a second radius at a second axial position of the tapered surface relatively closer to the second end; at least one thread formed on the first surface; and a plurality of lugs (80) extending radially outwardly from the outer surface of the body.

    PNG
    media_image1.png
    794
    656
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    423
    484
    media_image3.png
    Greyscale

As to claim 11, discloses the nut of claim 10, further comprising at least one rib disposed on the outer surface of the body and extending peripherally around the sidewall between a first lug of the plurality of lugs and a second lug of the plurality of lugs.  Refer to following annotated figure.

    PNG
    media_image2.png
    578
    671
    media_image2.png
    Greyscale

As to claim 12, discloses the nut of claim 10, wherein the rib has a substantially uniform outer diameter between the first lug and the second lug.  Refer to preceding annotated figure.

As to claim 13, discloses the nut of claim 10, wherein an axial length of the threaded surface is substantially equal to an axial length of the tapered surface.  Refer to annotated figure above.

14, discloses the nut of claim 10, wherein the central opening further includes: a third surface proximate the second end and disposed radially inwardly of the second surface; and an undercut between the tapered surface and the third surface.  Refer to annotated figure above.

As to claim 15, discloses the nut of claim 14, wherein a transition between the second surface and the undercut is a radiused surface.  Refer to annotated figure above.

As to claim 16 and with respect to the following annotated figure(s), Witkowski et al discloses a nut comprising: a body having a generally cylindrical shape along an axis between a first end and a second end, the body defining a central opening including a substantially cylindrical threaded portion proximate the first end, a frustoconical portion extending from the threaded portion toward the second end, and a third substantially cylindrical surface proximate the second end, a radius of the frustoconical portion being relatively smaller proximate the threaded portion and relatively larger away from the threaded portion and the third substantially cylindrical portion having a radius less than a radius of the threaded portion; at least one thread formed on the first surface; and a plurality of lugs (80) extending outwardly from the outer surface of the body.

    PNG
    media_image1.png
    794
    656
    media_image1.png
    Greyscale

As to claim 17, discloses the nut of claim 16, further comprising at least one rib disposed on the outer surface of the body and extending 

    PNG
    media_image2.png
    578
    671
    media_image2.png
    Greyscale

As to claim 18, discloses the nut of claim 16, wherein the rib has a substantially uniform outer diameter between the first lug and the second lug.  Refer to preceding annotated figure.

As to claim 19, discloses the nut of claim 16, wherein the central opening further includes: a third surface proximate the second end and 

As to claim 20, discloses the nut of claim 17, wherein a transition between the second surface and the undercut is a radiused surface.  Refer to annotated figure above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schramm et al (US 10,941,805) discloses a similar wing nut by Applicant.
Pett et al (US 2009/0265891) discloses a wing nut with ribs between the wings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679